Case: 16-15389   Date Filed: 05/04/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-15389
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 6:15-cv-02036-CEM-DAB



EDWARD BARREIRO TREVINO,
In Propria Persona,

                                                            Plaintiff-Appellant,

                                    versus

THE STATE OF FLORIDA,
2 Courthouse Square #2000,
Kissimmee, FL 34741,
d.b.a. Leslie A. Hess,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (May 4, 2017)
                Case: 16-15389        Date Filed: 05/04/2017       Page: 2 of 3


Before JULIE CARNES, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:

       Edward Trevino, a Florida prisoner proceeding pro se, appeals the district

court’s sua sponte dismissal under 28 U.S.C. § 1915A(b)(1) of his 42 U.S.C.

§ 1983 complaint as frivolous. After review, 1 we affirm.

                                       I. DISCUSSION

       Trevino’s legal arguments, including that Florida has no jurisdiction over

him because he is a “natural born, free . . . [l]iving, breathing, flesh and blood

human [being]” and that he must be released because Florida breached a security

agreement with him, are frivolous. See Miller v. Donald, 541 F.3d 1091, 1100

(11th Cir. 2008) (“A claim is frivolous if and only if it lacks an arguable basis

either in law or in fact.” (quotation omitted)); United States v. Sterling, 738 F.3d

228, 233 n.1 (11th Cir. 2013) (noting that so-called “sovereign citizens” are

individuals who believe they are not subject to courts’ jurisdiction and that courts

have summarily rejected their legal theories as frivolous); United States v. Benabe,

654 F.3d 753, 767 (7th Cir. 2011) (collecting cases and noting that a court should

summarily reject arguments that a person is beyond a court’s jurisdiction because

he is a “sovereign citizen,” “secured-party creditor,” or “flesh-and-blood human


       1
        We review for abuse of discretion a district court’s sua sponte dismissal for frivolity
under 28 U.S.C. § 1915A(b)(1), mindful of the fact that pro se pleadings are to be liberally
construed. Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008).
                                                 2
               Case: 16-15389      Date Filed: 05/04/2017   Page: 3 of 3


being”). In addition, Trevino’s factual allegations that he is a party to some sort of

secured transaction requiring Florida to release him are clearly baseless. See

Denton v. Hernandez, 504 U.S. 25, 32–33 (1992). If Trevino seeks to challenge

his conviction, habeas corpus, and not § 1983, is the proper avenue. See Wilkinson

v. Dotson, 544 U.S. 74, 78, 81 (2005). Finally, leave to amend the complaint

would have been futile because a more carefully drafted complaint could not save

Trevino’s claims. See Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007)

(“Leave to amend a complaint is futile when the complaint as amended would still

be properly dismissed . . . .”).

                                   II. CONCLUSION

      For the foregoing reasons, the judgment of the district court is

      AFFIRMED.




                                           3